FILED
                             NOT FOR PUBLICATION                            MAR 01 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



NOE RODRIGUEZ-GUDINO,                             No. 10-71795

               Petitioner,                        Agency No. A095-789-496

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Noe Rodriguez-Gudino, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

request for a continuance. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a continuance and the denial of a

motion to remand. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008).

We deny the petition for review.

      The IJ did not abuse his discretion by denying a continuance to allow

Rodriguez-Gudino to seek post-conviction relief where Rodriguez-Gudino failed to

submit any evidence to the IJ that he was pursuing such relief. See Sandoval-Luna,

526 F.3d at 1247 (an IJ may grant a continuance for good cause shown). Further,

because the denial of the continuance was not error, the denial did not violate

Rodriguez-Gudino’s due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (“To prevail on a due process challenge to deportation proceedings, [a

petitioner] must show error and substantial prejudice.”).

      The BIA did not abuse its discretion by denying Rodriguez-Gudino’s motion

to remand where the BIA considered the evidence submitted and acted within its

broad discretion in determining that the evidence was insufficient to warrant

remanding. See Romero-Ruiz, 538 F.3d at 1062 (BIA abuses its discretion if its

denial of a motion to remand is “arbitrary, irrational, or contrary to law”).

      Rodriguez-Gudino’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DENIED.


                                           2                                      10-71795